DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 02/25/2021.
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2021, 03/08/2021 and 01/21/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figure 6 with associated text of the specification to the claims to improve the application for providing a better condition for an allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 13 and 17 recite:
“… establishing a communication channel between the first host and a second host using one or more cryptographic keys …”, however, it is not clear (1) whether establishing the communication channel is processed to send the cryptographic key or not (e.g., omitting necessary step/component which causes the limitations unclear; (2) how the first host (e.g., a first person) and the second host (e.g., a second person) are communicating using a cryptographic key (e.g., using encrypted phone line) – see also rejections to the claim 3 below;
“… using one or more cryptographic keys, wherein all of the one or more cryptographic keys are generated…”, however, it is not clear how to define all of one cryptographic key because a plural form of entities should be followed by the term “all”;
“… communicating … an additional portion of the entropy information …”, however, it is not clear whether “an additional portion of the entropy information” is the portion in addition to the entropy information or not (or how to define an addition portion of the entropy information). 
Claims 2-12, 14-16 and 18-20 depend from the claim 1, 13 or 17, and are analyzed and rejected accordingly.

Claim 2 recites “… the entropy information is quantum entropy”, however, it is not clear whether the quantum entropy is the quantum entropy information or not.
 Claim 3 recites “… the first host is hosted by a first host machine and the second host is hosted by a second host machine”, however, it is not clear whether “the first/second host” is “the first/second person” or not – note: if the first/second host is a person, there is a 112(b) rejection (e.g., unclear issues) and a 101 rejection (e.g., an abstract idea issue) for the claim 1.
Claims 4, 14 and 18 recite “… the communication channel is a second communication channel, and further comprising: establishing a first communication channel between … based upon a first set of one or more cryptographic keys generated by the first host using a first portion of the entropy information … a second set of one or more cryptographic keys …”, however, it is not clear (1) how to define the first/second set of one cryptographic key (e.g., dividing the cryptographic key into multiple pieces to define the first/second set of pieces); (2) whether the second set of one cryptographic key is generated using a first portion of the entropy information or not (e.g., omitting necessary step/information which cause the limitations unclear).
Claims 5, 15 and 19 recite “… generating … a third set of one or more cryptographic keys … generating … a fourth set of one or more cryptographic keys using a first portion of the second portion of the entropy information … establishing the second communication channel … based upon the third set …. and the fourth set …”, however, it is not clear (1) how to define the third/fourth set of one cryptographic key (e.g., dividing the cryptographic key into multiple pieces to define the third/fourth set of pieces); (2) how to define/make a first portion of the second portion (e.g., omitting necessary step/information which cause the limitations unclear); (3) whether the second communication channel is established again (e.g., the communication channel is established in claim 1 using different condition) or not.
Claim 8 recites “… the second portion of the entropy information includes “N” bits … generates the fourth set of one or more cryptographic keys based on the “N” bits”, however, it is not clear whether the fourth set of cryptographic key is generated using the second portion (e.g., N or 2 bits) or the first portion of the second portion as claimed in the claim 5.
Claims 9, 16 and 20 recite “… determining that a condition associated with the second communication channel is met … regenerating … regenerating … renewing/establishing …”, however, it is not clear whether “a condition associated with the second communication channel” can be any condition (e.g., the second communication channel is an Internet communication channel) or not.

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(b) rejections stated above, the current limitations are in a condition of lack of clarity and/or capability (e.g., omitting necessary component/step) for a prior-art examination. However, a potential concept of the application can be found in US 2020/0403787 A1 B1 by Islam et al. (e.g., establishing secure communication channel with obtained stream of quantum random numbers, etc.); US 6,801,626 B1 by Nambu (e.g., cryptographic key distribution for a secure communication network including a first coherent light pulse sequence modulated with a random bit sequence at a sender site, etc.); US 9,680,640 B2 by Hughes et al. (e.g., implementing protocols for secure multi-party communication after quantum key distribution for a trusted authority and user devices, etc.); US 7,983,422 B2 by Kent et al. (e.g., establishing a shared secret random cryptographic key between a sender and a recipient using a quantum communication channel, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495